UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 14-7485


JAMAL REYES,

                    Petitioner - Appellant,

             v.

WARDEN KIRBY,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:14-cv-00209-HEH-MHL)


Submitted: December 20, 2018                                      Decided: January 15, 2019


Before AGEE, DIAZ, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamal Reyes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamal Reyes, a federal prisoner, appeals the district court’s orders dismissing his

28 U.S.C. § 2241 (2012) petition and denying Reyes’ Fed. R. Civ. P. 59(e) motion. We

have reviewed the record and find no reversible error. Accordingly, although we grant

leave to proceed in forma pauperis, we affirm the district court’s orders. Reyes’ § 2241

petition does not rely on a retroactively applicable change in substantive law subsequent

to his direct appeal and first motion under 28 U.S.C. § 2255, therefore he cannot satisfy

the requirements of United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018). See Reyes v.

Kirby, No. 3:14-cv-00209-HEH-MHL (E.D. Va. May 22, 2014; Sept. 4, 2014); see also

United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018) (holding that 28 U.S.C. § 2255

(2012) is inadequate and ineffective to test the legality of a sentence in part when

“subsequent to the prisoner’s direct appeal and first § 2255 motion, the . . . settled

substantive law changed and was deemed to apply retroactively on collateral review”),

pet. for cert. filed, __ U.S.L.W. __ (U.S. Oct. 4, 2018) (No. 18-420). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2